Electronically Filed
                                                        Supreme Court
                                                        SCWC-11-0000427
                                                        23-JAN-2014
                                                        07:57 AM
                            SCWC-11-0000427

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                  vs.

            WENDY PIERCE, Petitioner/Defendant-Appellant.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-11-0000427; CASE NO. 2DTC-10-006049)

                          ORDER OF CORRECTION
                            (By: Acoba, J.)

            IT IS HEREBY ORDERED that the Summary Disposition Order

filed on January 15, 2014 is corrected as follows:

            On the second page, footnote 1 is corrected by changing

“The Honorable R. Mark Browning presided.” to “The Honorable R.

Blaine J. Kobayashi presided.”

            The Clerk of the Court is directed to take all

necessary steps to notify the publishing agencies of these

changes.

            DATED:   Honolulu, Hawai#i, January 23, 2014.

                                   /s/ Simeon R. Acoba, Jr.